DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s filing on 10/27/2020. Claims 1–20 are pending and are examined below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a communication unit … configured to” and “an on-board unit … configured to” in claims 1–10 and 12–20. 
The corresponding structure described in the specification as performing the claimed function at least includes:
Communication unit: “Each V2X module 12, 12′ and/or V2X module 12, 12′ with antennas 14, 14′, 16, 16′ may also be referred to as a communication unit that may be configured to transmit and receive wireless V2X radio frequency communications 26 as described herein.” (¶ 24.)
On-board unit: “The V2X module 12 and the first and second antennas 14, 16 may together be referred to or comprise a vehicle On-Board Unit (OBU).” (¶ 18.)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5–8, 10–12, and 16–19 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lepp et al. (US20210304592A1; from here on referred to as Lepp). 

As to claim 1, Lepp discloses a system for storing vehicle-to-x system data in a host vehicle, the system comprising:
a communication unit to be mounted in the host vehicle and configured to receive a vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle (“To support V2X communications, the vehicles 102A include respective V2X stacks 108A, and the vehicles 102S include respective V2X stacks 108S.” (Emphases added.) ¶ 34.); and
a controller to be mounted in the host vehicle and provided in communication with the communication unit, wherein the controller is configured to store in an associated memory data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle, and wherein the controller is further configured to transfer the data stored in the associated memory to an event data recorder to be mounted in the host vehicle 
(“The system 600 includes a non-transitory machine-readable or computer-readable storage medium 606 that stores machine-readable instructions executable on the hardware processor(s) 602 [i.e., a controller]  to perform respective tasks. The machine-readable instructions include accident handling instructions 608 to perform any of the tasks of the ... vehicles … discussed above.” (Emphasis added.) ¶ 133; see also FIG. 6.
“An EDR [i.e., event data recorder] (112A, 112S, or 114) can record event data in a BSM [i.e., basic safety message] (or multiple BSMs). As noted above, a BSM includes information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 53; see also FIG. 1. That is, recorded BSMs pertaining to the host vehicle or received from another vehicle are analogous to data indicative of a characteristic of a host vehicle and a second vehicle, respectively. Furthermore Lepp discloses: “Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21.
“A trigger event can trigger storing of any or some combination of the foregoing data [e.g., BSM(s)] in the AIDR [i.e., accident investigation data recorder], to more permanently store event data.” ¶ 123. That is, data stored in an associated memory of an initial event data recorder may be transferred to the accident investigation data recorder—a form of a more permanent event data recorder. In this regard, the event data recorder of Lepp functions as an associated memory, and the accident investigation data recorder functions as an event data recorder.).

As to claim 5, Lepp discloses wherein the controller is configured to transfer the data stored in the associated memory to the event data recorder in response to an update of the data indicative of a characteristic of the host vehicle or an update of the data indicative of a characteristic of the second vehicle (“Detection of an accident can trigger storing of event data from the EDR to another storage medium, referred to as an accident investigation data recorder (AIDR).” ¶ 40. A detection of an accident is analogous to an update of the data indicative of a characteristic of the host vehicle because said data will necessarily update upon the occurrence of an accident. That is, when an accident occurs, the data updates to reflect the occurrence of the accident—for example, a recorded speed of the vehicle drops to zero.). 

As to claim 6, Lepp discloses wherein the controller is configured to transfer the data stored in the associated memory to the event data recorder periodically (“Vehicles can store received and transmitted BSMs and MAP/SPaT/TIM messages in a log file for a period of time (e.g., 20 seconds or a different time period) that is windowed over time …. vehicles may … writ[e] the log file to a persistent location [i.e., transfer the data to an event data recorder].” (Emphasis added.) ¶ 116.).

As to claim 7, Lepp discloses wherein the data indicative of the characteristic of the host vehicle comprises data indicative of a latitude, longitude, elevation, speed, heading, acceleration, yaw rate, and/or path history of the host vehicle, and wherein the data indicative of the characteristic of the second vehicle comprises data indicative of a latitude, longitude, elevation, speed, heading, acceleration, yaw rate, and/or path history of the second vehicle (“Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21. “A BSM can include a broadcast message containing information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 36.).

As to claim 8, Lepp discloses wherein the communication unit comprises an on-board unit and the vehicle-to-x communication comprises a basic safety message (“A BSM can include a broadcast message containing information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 36.).

As to claim 11, Lepp discloses a method for storing vehicle-to-x system data in a host vehicle, the method comprising:
receiving at the host vehicle a vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle (“To support V2X communications, the vehicles 102A include respective V2X stacks 108A, and the vehicles 102S include respective V2X stacks 108S.” (Emphases added.) ¶ 34. “Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21.);
storing in a memory to be mounted in the host vehicle data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle (“An EDR [i.e., event data recorder] (112A, 112S, or 114) can record event data in a BSM [i.e., basic safety message] (or multiple BSMs). As noted above, a BSM includes information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 53; see also FIG. 1. That is, recorded BSMs pertaining to the host vehicle or received from another vehicle are analogous to data indicative of a characteristic of a host vehicle and a second vehicle, respectively.); and
transferring the data stored in the memory to an event data recorder to be mounted in the host vehicle (“A trigger event can trigger storing of any or some combination of the foregoing data [e.g., BSM(s)] in the AIDR [i.e., accident investigation data recorder], to more permanently store event data.” ¶ 123. That is, data stored in an associated memory of an initial event data recorder may be transferred to the accident investigation data recorder—a form of a more permanent event data recorder. In this regard, the event data recorder of Lepp functions as an associated memory, and the accident investigation data recorder functions as an event data recorder.).
As to claim 12, Lepp discloses the method of claim 11 wherein:
receiving the vehicle-to-x communication comprising data indicative of a characteristic of a second vehicle comprises receiving, at a communication unit to be mounted in the host vehicle, the vehicle-to-x communication comprising data indicative of a characteristic of the second vehicle (“To support V2X communications, the vehicles 102A include respective V2X stacks 108A, and the vehicles 102S include respective V2X stacks 108S.” (Emphases added.) ¶ 34. “Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21.);
storing in a memory to be mounted in the host vehicle comprises storing, by a controller to be mounted in the host vehicle, data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle (“The system 600 includes a non-transitory machine-readable or computer-readable storage medium 606 that stores machine-readable instructions executable on the hardware processor(s) 602 [i.e., a controller]  to perform respective tasks. The machine-readable instructions include accident handling instructions 608 to perform any of the tasks of the ... vehicles … discussed above.” (Emphasis added.) ¶ 133; see also FIG. 6.
 “An EDR [i.e., event data recorder] (112A, 112S, or 114) can record event data in a BSM [i.e., basic safety message] (or multiple BSMs). As noted above, a BSM includes information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 53; see also FIG. 1. That is, recorded BSMs pertaining to the host vehicle or received from another vehicle are analogous to data indicative of a characteristic of a host vehicle and a second vehicle, respectively.); and
transferring the data stored in the memory comprises transferring, by the controller to be mounted in the host vehicle, the data stored in the memory to an event data recorder to be mounted in the host vehicle “A trigger event can trigger storing of any or some combination of the foregoing data [e.g., BSM(s)] in the AIDR [i.e., accident investigation data recorder], to more permanently store event data.” ¶ 123. That is, data stored in an associated memory of an initial event data recorder may be transferred to the accident investigation data recorder—a form of a more permanent event data recorder. In this regard, the event data recorder of Lepp functions as an associated memory, and the accident investigation data recorder functions as an event data recorder.).

As to claim 16, Lepp discloses wherein transferring the data stored in the memory to the event data recorder comprises transferring the data stored in the memory to the event data recorder in response to an update of the data indicative of a characteristic of the host vehicle or an update of the data indicative of a characteristic of the second vehicle (“Detection of an accident can trigger storing of event data from the EDR to another storage medium, referred to as an accident investigation data recorder (AIDR).” ¶ 40. A detection of an accident is analogous to an update of the data indicative of a characteristic of the host vehicle because said data will necessarily update upon the occurrence of an accident. That is, when an accident occurs, the data updates to reflect the occurrence of the accident—for example, a recorded speed of the vehicle drops to zero.).

As to claim 17, Lepp discloses wherein transferring the data stored in the memory to the event data recorder comprises transferring the data stored in the memory to the event data recorder periodically (“Vehicles can store received and transmitted BSMs and MAP/SPaT/TIM messages in a log file for a period of time (e.g., 20 seconds or a different time period) that is windowed over time …. vehicles may … writ[e] the log file to a persistent location [i.e., transfer the data to an event data recorder].” (Emphasis added.) ¶ 116.).

As to claim 18, Lepp discloses wherein the data indicative of the characteristic of the host vehicle comprises data indicative of a latitude, longitude, elevation, speed, heading, acceleration, yaw rate, and/or path history of the host vehicle, and wherein the data indicative of the characteristic of the second vehicle comprises data indicative of a latitude, longitude, elevation, speed, heading, acceleration, yaw rate, and/or path history of the second vehicle (“Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21. “A BSM can include a broadcast message containing information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 36.).

As to claim 19, Lepp discloses wherein the vehicle-to-x communication comprises a basic safety message (“A BSM can include a broadcast message containing information about a vehicle and its movement (e.g., geographic location of the vehicle, a heading of the vehicle, a speed of the vehicle, an acceleration/deceleration of the vehicle, etc.).” ¶ 36.).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2–4 and 13–15 are rejected under 35 U.S.C. § 103 as being unpatentable over Lepp in view of Qi et al. (US20220017032A1; from here on referred to as Qi).

As to claim 2, Lepp discloses wherein the controller is configured to store in the associated memory the data indicative of a characteristic of the host vehicle during a selected period of time and the data indicative of a characteristic of the second vehicle during the selected period of time, and wherein the controller is further configured to transfer the data stored in the associated memory to the event data recorder in response to an indication of an accident involving the host vehicle (“Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21.  “An EDR can store of information contained in BSMs sent and received by a vehicle or RSU over a specified time period.” (Emphasis added.) ¶ 54. “Detection of an accident can trigger storing of event data from the EDR to another storage medium, referred to as an accident investigation data recorder (AIDR).” (Emphasis added.) ¶ 40.).
	Lepp fails to explicitly disclose transferring the data stored in the associated memory to the event data recorder in response to a determination that a speed of the host vehicle fails to exceed a threshold speed.
	However, Qi teaches generating an indication of an accident upon a determination that a speed of the host vehicle fails to exceed a threshold speed (“The change in acceleration or velocity may indicate whether changes in accelerometer measurements correspond to speed decreases of the vehicle such as, for example, from a speed above a threshold value (e.g., 20 mph) to a speed that is close or equal to zero. The total loss module may determine that a rapid acceleration (e.g., in a backwards direction indicating a deceleration of the vehicle) along with an extended time interval of a speed at or close to zero is indicative of a crash event.” (Emphases added.) ¶ 45.).
 Lepp discloses storing data indicative of a characteristic of the host vehicle during a selected period of time in an associated memory, and transferring said data to an event data recorder in response to an indication of an accident involving the host vehicle. Qi teaches generating an indication of an accident upon a determination that a speed of the host vehicle fails to exceed a threshold speed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lepp with the feature of: transferring the data stored in the associated memory to the event data recorder in response to a determination that a speed of the host vehicle fails to exceed a threshold speed, because Qi teaches that it is well-known in the art that a determination that a speed of the host vehicle fails to exceed a threshold speed is associated with determining than accident occurred to a host vehicle. The incorporation of the feature of determining that a speed of the host vehicle fails to exceed a threshold speed enhances the accuracy of the determination of an accident occurring to the host vehicle and mitigates the occurrence of false positives. Thus, the transfer of data to the event data recorder may be performed more appropriately during the operation of the host vehicle. 
	
As to claim 3, Lepp discloses wherein the controller is further configured to generate a timestamp associated with the selected period of time, store the timestamp in the associated memory, and transfer the timestamp to the event data recorder with the data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle (“An EDR can store of information contained in BSMs sent and received by a vehicle … over a specified time period; in some instances the data (e.g., BSMs) may be stored with an associated timestamp.” ¶ 54.
“If an accident occurs, the data stored in the EDR can be obtained …. Note that a trigger event may have caused event data in the EDR to be saved to a corresponding AIDR (any of 113A, 113S, or 115 in FIG. 1) [i.e., the data, with an associated timestamp, may be transferred], and the event data can be obtained from the AIDR.” ¶ 54.).

As to claim 4, Lepp discloses wherein the selected period of time is three minutes or less (“Vehicles can store received and transmitted BSMs and MAP/SPaT/TIM messages in a log file for a period of time (e.g., 20 seconds or a different time period) that is windowed over time.” (Emphasis added.) ¶ 116.).

As to claim 13, Lepp discloses:
storing in the memory the data indicative of a characteristic of the host vehicle comprises storing in the memory the data indicative of a characteristic of the host vehicle during a selected period of time (“An EDR can store of information contained in BSMs sent and received by a vehicle or RSU over a specified time period.” (Emphasis added.) ¶ 54.);
storing in the memory the data indicative of a characteristic of the second vehicle comprises storing in the memory the data indicative of a characteristic of the second vehicle during the selected period of time (“Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21. “An EDR can store of information contained in BSMs sent and received by a vehicle or RSU over a specified time period.” (Emphasis added.) ¶ 54. ); and
transferring the data stored in the memory to the event data recorder comprises transferring the data stored in the memory to the event data recorder in response to an indication of an accident involving the host vehicle (“Detection of an accident can trigger storing of event data from the EDR to another storage medium, referred to as an accident investigation data recorder (AIDR).” (Emphasis added.) ¶ 40.).
 	Lepp fails to explicitly disclose transferring the data stored in the associated memory to the event data recorder in response to a determination that a speed of the host vehicle fails to exceed a threshold speed.
	However, Qi teaches generating an indication of an accident upon a determination that a speed of the host vehicle fails to exceed a threshold speed (“The change in acceleration or velocity may indicate whether changes in accelerometer measurements correspond to speed decreases of the vehicle such as, for example, from a speed above a threshold value (e.g., 20 mph) to a speed that is close or equal to zero. The total loss module may determine that a rapid acceleration (e.g., in a backwards direction indicating a deceleration of the vehicle) along with an extended time interval of a speed at or close to zero is indicative of a crash event.” (Emphases added.) ¶ 45.).
 Lepp discloses storing data indicative of a characteristic of the host vehicle during a selected period of time in an associated memory, and transferring said data to an event data recorder in response to an indication of an accident involving the host vehicle. Qi teaches generating an indication of an accident upon a determination that a speed of the host vehicle fails to exceed a threshold speed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lepp with the feature of: transferring the data stored in the associated memory to the event data recorder in response to a determination that a speed of the host vehicle fails to exceed a threshold speed, because Qi teaches that it is well-known in the art that a determination that a speed of the host vehicle fails to exceed a threshold speed is associated with determining than accident occurred to a host vehicle. The incorporation of the feature of determining that a speed of the host vehicle fails to exceed a threshold speed enhances the accuracy of the determination of an accident occurring to the host vehicle and mitigates the occurrence of false positives. Thus, the transfer of data to the event data recorder may be performed more appropriately during the operation of the host vehicle. 

As to claim 14, Lepp discloses:
generating at the host vehicle a timestamp associated with the selected period of time (“An EDR can store of information contained in BSMs sent and received by a vehicle … over a specified time period; in some instances the data (e.g., BSMs) may be stored with an associated timestamp.” ¶ 54.
“If an accident occurs, the data stored in the EDR can be obtained …. Note that a trigger event may have caused event data in the EDR to be saved to a corresponding AIDR (any of 113A, 113S, or 115 in FIG. 1) [i.e., the data, with an associated timestamp, may be transferred], and the event data can be obtained from the AIDR.” ¶ 54.);
storing the timestamp in the memory (“An EDR can store of information contained in BSMs sent and received by a vehicle … over a specified time period; in some instances the data (e.g., BSMs) may be stored with an associated timestamp.” ¶ 54.); and
transferring the timestamp to the event data recorder with the data indicative of a characteristic of the host vehicle and the data indicative of a characteristic of the second vehicle (“If an accident occurs, the data stored in the EDR can be obtained …. Note that a trigger event may have caused event data in the EDR to be saved to a corresponding AIDR (any of 113A, 113S, or 115 in FIG. 1) [i.e., the data, with an associated timestamp, may be transferred], and the event data can be obtained from the AIDR.” ¶ 54.).

As to claim 15, Lepp discloses wherein the selected period of time is three minutes or less (“Vehicles can store received and transmitted BSMs and MAP/SPaT/TIM messages in a log file for a period of time (e.g., 20 seconds or a different time period) that is windowed over time.” (Emphasis added.) ¶ 116.).

Claims 9 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Lepp.

As to claim 9, Lepp discloses: wherein the communication unit is configured to receive a plurality of vehicle-to-x communications, wherein each of the plurality of vehicle-to-x communications comprises data indicative of a characteristic of one of a plurality of additional vehicles, wherein the controller is configured to store in the associated memory a vehicle cluster map comprising the data indicative of a characteristic of each of the plurality of additional vehicles (“To support V2X communications, the vehicles 102A include respective V2X stacks 108A, and the vehicles 102S include respective V2X stacks 108S.” (Emphases added.) ¶ 34.
	“Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21.
	“An EDR can store of information contained in BSMs sent and received by a vehicle.” ¶ 54.
	“The data of BSMs received by the vehicle in the time interval before the accident can provide information relating to states of other vehicles proximate the vehicle. Using data of BSMs received from multiple vehicles with their respective timestamps, a dynamic map of the states of the multiple vehicles can be created [i.e., a vehicle cluster map is created], including positions, headings, speeds, accelerations, etc., of the multiple vehicles right before the accident.” ¶ 55.).
Lepp fails to explicitly disclose wherein the controller is further configured to transfer the stored vehicle cluster map to the event data recorder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie and include the feature of: transferring the stored vehicle cluster map to the event data recorder, because it is an obvious continuation of a known technique to improve the claim invention. As shown throughout the Office Action—for example, the rejection of claim 1—Lepp discloses transferring data indicative of characteristics of a host vehicle and multiple vehicles (i.e., BSMs) to an event data recorder, such as upon the determination that more permanent storage is needed (e.g., in response to an indication of an accident). One of ordinary skill in the art would have recognized that there is value in transferring a vehicle cluster map to an event data recorder because a vehicle cluster map provides a broad and detailed picture of the environment in and around a host vehicle. Hence, a vehicle cluster map may be useful for many applications, such as, for example, for reconstructing an accident and determining the causes thereof. 

As to claim 20, Lepp discloses 
 receiving at the host vehicle a plurality of vehicle-to-x communications, wherein each of the plurality of vehicle-to-x communications comprises data indicative of a characteristic of one of a plurality of additional vehicles (“To support V2X communications, the vehicles 102A include respective V2X stacks 108A, and the vehicles 102S include respective V2X stacks 108S. ” (Emphases added.) ¶ 34. “Event data can be collected from multiple vehicles, including the first vehicle, the second vehicle, and possibly other vehicles.” (Emphases added.) ¶ 21.);
storing in the memory a vehicle cluster map comprising the data indicative of a characteristic of each of the plurality of additional vehicles (“An EDR can store of information contained in BSMs sent and received by a vehicle.” ¶ 54. “The data of BSMs received by the vehicle in the time interval before the accident can provide information relating to states of other vehicles proximate the vehicle. Using data of BSMs received from multiple vehicles with their respective timestamps, a dynamic map of the states of the multiple vehicles can be created [i.e., a vehicle cluster map is created], including positions, headings, speeds, accelerations, etc., of the multiple vehicles right before the accident.” ¶ 55.).
Lepp fails to explicitly disclose transferring the stored vehicle cluster map to the event data recorder.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lennie and include the feature of: transferring the stored vehicle cluster map to the event data recorder, because it is an obvious continuation of a known technique to improve the claim invention. As shown throughout the Office Action—for example, the rejection of claim 1—Lepp discloses transferring data indicative of characteristics of a host vehicle and multiple vehicles (i.e., BSMs) to an event data recorder, such as upon the determination that more permanent storage is needed (e.g., in response to an indication of an accident). One of ordinary skill in the art would have recognized that there is value in transferring a vehicle cluster map to an event data recorder because a vehicle cluster map provides a broad and detailed picture of the environment in and around a host vehicle. Hence, a vehicle cluster map may be useful for many applications, such as, for example, for reconstructing an accident and determining the causes thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668